DISTRICT COURT OF APPEAL OF THE STATE OF FLORIDA
                               FOURTH DISTRICT

                          GEORGE V. MALLAS,
                              Appellant,

                                     v.

               NICOLAOS V. MALLAS and JOHN V. MALLAS,
                              Appellees.

                               No. 4D18-680

                           [November 29, 2018]

   Appeal from the Circuit Court for the Seventeenth Judicial Circuit,
Broward County; Carlos A. Rodriguez, Judge; L.T. Case No. 16019576
CACE 14.

  Steven H. Osber of Conrad & Scherer, P.A., Fort Lauderdale, for
appellant.

  Justin C. Carlin of The Carlin Law Firm, PLLC, Fort Lauderdale, for
appellee Nicolaos V. Mallas.

    Ted P. Galatis, Jr. of Ted P. Galatis, Jr., P.A., Lauderdale By the Sea,
for appellee John V. Mallas.

PER CURIAM.

   Affirmed.

GERBER, C.J., FORST and KLINGENSMITH, JJ., concur.

                           *          *          *

   Not final until disposition of timely filed motion for rehearing.